I agree with the generalization that a pedestrian may not be charged with negligence as matter of law in crossing a street intersection simply because a traffic signal is set against him. But in this case the conclusion is inescapable to me that cars were approaching from both directions when plaintiff started across Superior street. At least three, defendants' machine one of them, were coming from plaintiff's right. Such factors (weather conditions among them) make plaintiff guilty of what seems to me contributory *Page 541 
negligence as matter of law. That his conduct contributed proximately to the accident does not permit of serious question.
Here again we have a case where, I submit, our law would be better, more workable, and up-to-date if it were well rid of all idea of contributory negligence and used as substitute the doctrine of comparative negligence.